Citation Nr: 1400607	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-49 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of frostbite, to include the hands and feet.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a heart disorder.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the Veteran's July 2010 substantive appeal, he indicated that he was not appealing the denial of service connection for bilateral hearing loss, however he presented testimony on the issue at the December 2012 Board hearing.  Because the Veteran was thus led to believe that the issue was on appeal, the Board accepts jurisdiction over this issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

A hearing was held in December 2012 by means of video conferencing equipment with the Veteran in Chicago, Illinois before the undersigned in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Virtual VA paperless claims processing system includes a transcript of the December 2012 Board hearing.  Other documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    

During the Board hearing in December 2012, the Veteran raised the issue of a compensable rating for headaches, however this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for hypertension, heart disorder, and residuals of frostbite, to include the hands and feet, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that bilateral hearing loss is related to service.

2. Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that tinnitus is related to service.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5017 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims of service connection for hearing loss and tinnitus are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the weight of the evidence of record supports a finding of service connection for bilateral hearing loss and tinnitus.  First, there are current diagnoses as a March 2009 VA examination provided a diagnosis of bilateral hearing loss for VA purposes and a diagnosis of tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Second, the Board finds the evidence of record indicates in-service noise exposure and in-service tinnitus and diminished hearing.  The Veteran provided competent and credible testimony regarding exposure to acoustic trauma as he testified that during service he was a military police correction specialist and oversaw prisoners clean and fire weapons without hearing protection.  He submitted statements dated in December 2008, February 2009, and March 2010, explaining that during service he was daily exposed to cannon fire without hearing protection.  The Veteran's DD-214 shows that he was a correctional specialist and supports his testimony and statements that he was oversaw prisoners' fire weapons.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record and all medical and lay evidence.  

Additionally, the Veteran has submitted competent and credible statements dated in December 2008, February 2009, and March 2010, that he has had diminished hearing and tinnitus since service.  A VA treatment record in October 2008 and an audiology consult in December 2008 show that the Veteran complained of ringing in his ears since the 1970s.  The Board finds these statements competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Finally, the Board also finds both competent and credible the Veteran's statements that he has noticed diminished hearing and ringing in his ears since service onset.  See Charles, 16 Vet. App. at 374; Layno, 6 Vet. App. at 469-70; Caluza, 7 Vet. App. at 511.  Accordingly, there are current disabilities with onset during service that have persisted since that time; service connection is thus warranted.  See Shedden, 381 F.3d at 1167.

The Board recognizes that there is an unfavorable VA opinion of record dated in October 2009, however this opinion is of no probative value as the examiner based it on the absence of documented hearing loss and did not address the Veteran's relevant lay statements of ongoing diminished hearing and tinnitus since service.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  


REMAND

First, remand is required to obtain an examination for the claim for residuals of frostbite. The Veteran contends that he has had residuals of cold injuries since service when his hands and feet were frostbitten during basic training at Fort Leonard in January 1975 after he spent the night in a foxhole while on guard duty.  He also claims he was treated for these injuries at the Troop Medical Clinic.  See e.g. June 2008 statement, December 2010 VA Form 9 Appeal, and December 2012 Board hearing.  The September 2008 VA examination is inadequate because the examiner provided a diagnosis of frostbite of the hands and feet with residual cold sensitivity but did not provide an opinion addressing the etiology of the frostbites.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore the Veteran should be scheduled for another VA examination.  

Second, remand is required for hypertension and heart disorder claims to obtain an examination and etiological opinions.  The Veteran contends that during service at Fort Ord he was prescribed medication for high blood pressure and has been taking blood pressure medication since service.  See December 2008 statement; December 2012 Board hearing transcript.  He also testified that his current heart disorder was secondary to his hypertension or alternatively directly related to service as he was not prescribed heart medication during service, which caused his current angina.  In August 2009, a VA examiner opined that the Veteran's hypertension, with complications to include coronary artery disease, is less likely than not related to service as the Veteran did not meet the criteria for a diagnosis of hypertension during service nor do the service records show that the Veteran was prescribed blood pressure medication.  This opinion is inadequate because the examiner acknowledged that elevated blood pressure readings were noted during service but did not address the lay statements of ongoing high blood pressure since service and appeared to require medical documentation of hypertension in the service treatment records.  See Dalton v. Peake, 21 Vet. App. 23 (2007).  Thus the Veteran needs to be scheduled for another VA examination to determine the nature and etiology of his hypertension and heart disorder.  

Further, while service treatment records include records from Fort Leonard Wood and Fort Ord, these records do not show treatment for frostbites nor do they indicate prescriptions for high blood pressure.  Thus all efforts to ensure that the treatment records are complete must be conducted.  .

Finally, at the December 2012 Board hearing, the Veteran stated that he had an appointment scheduled the next day with VA to discuss heart stents and the possibility of heart surgery.  The most recent VA treatment records in the file are dated in 2009.  VA records, therefore, from 2009 to the present must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center, Records Management Center, and/or any other appropriate repository of records, and request a copy of any outstanding service treatment records from December 1974 to December 1977 from Fort Leonard Wood and the hospital at Fort Ord.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Appropriate notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include VA treatment records from 2009 to the present.  Also contact the VA hospital in Madison, Wisconsin and obtain results from the June 2008 stress test and July 2008 nuclear stress test.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Appropriate notice must be provided to the Veteran and his or her representative.  

3. After all available newly obtained records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of residuals of frostbites, to include the hands and feet.
The claims file must be made available to and reviewed by the examiner.  The examiner is asked to provide an explanation for the opinion rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has residuals of frostbites that are related to service?  The examiner must comment on lay statements from the Veteran that his hands and feet were frostbitten during basic training and he has had residuals of cold injuries ever since service.  See June 2008 statement and December 2012 Board hearing transcript.  The examiner must also address lay statements from the Veteran's sister and his former spouse asserting that since service he cannot tolerate cold temperatures.  See statements dated in February 2009 and March 2009. 

3. After all available newly obtained records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension and heart disorder.  The claims file must be made available to and reviewed by the examiner.  The examiner is asked to provide an explanation for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.  The examiner is asked to provide the following opinions:

a.) Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to service?  The examiner must comment on lay statements from the Veteran and his former spouse that he has had high blood pressure since service.  See statements dated in December 2008, February 2009, March 2010; December 2012 Board hearing transcript.  The examiner must also comment on service treatment records showing elevated blood pressure readings, particularly the following blood pressure readings taken from August 16, 1976 to August 20, 1976: 140/88, 128/72, 144/90, 140/76, and 130/86.  The examiner must also address a report of medical history in July 1977 whereby the Veteran reported that he had high blood pressure.  

b.) Is it at least as likely as not (50 percent probability or more) that the Veteran has a heart disorder that is directly related to service?  The examiner is asked to comment on the Veteran's elevated blood pressure reading during service and on his December 2012 testimony that his primary care provider told him that his lack of treatment during service led to angina.  

c.) Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's heart disorder is caused or aggravated by his hypertension?  If it is found that the heart disorder is aggravated by hypertension,  the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

4. If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case before the claims file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


